Citation Nr: 0413883	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-25 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Whether new and material evidence has been received to reopen 
claims for service connection for a bilateral knee disability 
and a bilateral foot disability, and if the claims are 
reopened, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to May 
1962 and from February 1968 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that denied an 
application to reopen claims for service connection for 
bilateral knee and bilateral foot disabilities.

As discussed below, the Board finds the claims are reopened.  
While the reopened claim for service connection for a 
bilateral knee disability is addressed in the main portion of 
the present Board decision, the reopened claim for service 
connection for a bilateral foot disability is addressed in 
the remand section at the end of the decision.


FINDINGS OF FACT

1.  In February 1969, the RO denied a claim for service 
connection for a bilateral knee disability.  In October 1988, 
the Board denied claims for service connection for a left 
knee disability and a bilateral foot disability.  In August 
1994, the RO denied an application to reopen a claim for 
service connection for a bilateral knee disorder.   Evidence 
received since the October 1988 Board decision (with regard 
to a bilateral foot disability) and since the August 1994 RO 
decision (with regard to a bilateral knee disability) 
includes some evidence which is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims.

2.  Based on all the evidence, the veteran's current 
bilateral knee disability had its onset in service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
claims for service connection for bilateral knee and 
bilateral foot disabilities.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  Based on all the evidence, a bilateral knee disability 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from September 1955 to May 
1962 and from February 1968 to May 1968.  

Service medical records have been obtained.  In June 1957, he 
reported right knee pain of several weeks' duration.  He had 
crepitation of the joint on the right, but not on the left.  
The diagnosis was contusion of the knees.  Complaints 
persisted into August 1957, but an X-ray showed no 
abnormalities.  In June 1960, he complained of ankle 
problems, especially after long standing.  On his separation 
medical examination report from May 1962, there was no 
mention of a knee or foot disability.  On the accompanying 
separation medical history report, there was mention of 
occasional knee trouble starting in 1955, but with no known 
injury and with negative X-ray examinations.  The report also 
noted occasional trouble with his feet and ankles due to 
excessive standing.  

On the entrance examination report from October 1967, there 
was no mention of any foot or knee problem; on the 
accompanying medical history report, the veteran denied any 
foot or knee problem.  In March 1968, he was seen for 
complaints of vague pains in both knees and both ankles with 
swelling in the legs.  Examination showed full range of 
motion of the knees and ankles with no abnormality of the 
knees or tenderness of the ankles.  There was trace edema of 
the ankles.  X-rays of the knees were negative; there was a 
probable old fracture of the right fibula.  His knees had 
full range of motion and no abnormalities.  His ankles had 
trace edema, but full range of motion and no tenderness.  The 
diagnosis was swelling of the legs and ankles.  In April 
1968, he complained of left knee pain with occasional 
popping; the diagnosis was medial collateral laxity of the 
left knee.  

On VA examination in October 1968, there was tenderness of 
both knee joints, but no effusions or swelling.  There was no 
limitation of movement to extension of the knee; he was 
unable to do a deep knee bend.  He was also unable to touch 
his toes because of knee joint pain.  Reflexes were normal, 
normoactive, and symmetrical.  Laboratory testing included a 
negative RA test.  X-rays failed to reveal any abnormal 
osseous abnormalities.  The pertinent impression was probable 
torn medial meniscus, bilaterally.  

On VA examination in January 1969, the examiner reported that 
the veteran did not complain of ever having right knee 
trouble or pain or swelling of the knees; the veteran did 
complain of discomfort at times in the knees.  On 
examination, there was normal motility of all joints of the 
lower extremities.  Particular attention to the left knee 
revealed no fluid in the joint; the knee was very stable, 
without any subluxation.  He had 100 percent flexion and 
extension.  X-rays of the left knee showed no bony 
abnormalities.  The examiner concluded that there was no 
evidence of pathology of either meniscus in either knee; he 
stated that there could be some mild rheumatoid problem.  The 
examiner stated that he could not disprove the veteran's 
claim of occasional pain in his knees, but that he could find 
nothing positive to account for any abnormality or any 
pathology of the knees.  

The RO denied service connection for a bilateral knee 
disability in February 1969.  

From March to September 1983, he was treated at a VA medical 
facility for complaints of bilateral knee pain.  He gave a 
history of 20 years of bilateral knee pain that started in 
service gradually, with no history of trauma.  On 
examination, the cause of the knee pain was unclear, with 
some features of both mechanical and inflammatory processes 
in the history; there was a paucity of findings on physical 
examination despite the 20-year history, but chondromalacia 
was a possibility, with a low index of suspicion.  Records 
show treatment for degenerative arthritis of the knees.  His 
knees were symptomatic with pain and stiffness bilaterally, 
and he had had to stop driving a truck due to the pain.  
Range of motion of the knees was full, and there were no 
abnormalities on inspection.  
 
In October 1986, the veteran reported burning and tingling 
pain in the balls of his feet that had been present for two 
weeks.  It was felt that the complaints were secondary to 
probable neuromas; he was given injections.  October 1986 X-
rays of the left foot showed no soft tissue swelling or 
fracture; there was a small metallic density at the inferior 
aspect of the calcaneus, which could have been artifact 
versus foreign body; a repeat film was recommended.  By 
November 1986, neuromas and bursitis appeared to be 
resolving.  In December 1986, he received insoles to treat 
the neuromas.  

The veteran wrote in January 1987 that the VA had treated his 
knees from 1969 to 1970 and in the 1980s; he also wrote that 
a private doctor had treated his knees in 1962 and 1963, but 
that he did not know the doctor's name. 

On VA examination in July 1987, the veteran reported pain and 
swelling in his knees and feet; he also reported giving way 
of his knee on a weekly basis.  His feet were normal on 
examination. Range of motion of the bones in his feet 
appeared adequate, and ankle range of motion was normal.  On 
examination, both knees had mild crepitance, but the 
examination was otherwise normal.  The diagnoses were early 
degenerative arthritis of the knees, not proven on this 
examination; and functional painful feet, normal examination.  
X-rays of the knees were normal; there was an osseous density 
in the posterior aspect of each knee joint, most likely 
representing a fabella.  X-rays of the feet showed 
unremarkable bony structures and normal soft tissues; there 
was minimal spurring along the posterior and inferior aspect 
of the left os calcis.  

In October 1987, he was diagnosed with left knee pain 
secondary to degenerative joint disease, aggravated by 
obesity.  

In a substantive appeal filed in November 1987 in connection 
with a previous claim, the veteran wrote that he had been 
treated a number of times at the clinic at his duty station 
in Germany; he stated that he felt that no help was 
forthcoming after having discussed his symptoms with a doctor 
at a German hospital.   

In February 1988, the veteran underwent arthroscopy and 
"washing out" for degenerative joint disease of the left 
knee.  There had been no tears, but lots of debris.  After 
the arthroscopy, examination was normal.

In October 1988, the Board issued a decision that denied 
service connection for a left knee disability and for a 
bilateral foot disability.  

VA records from August 1993 reflect that he had complained of 
joint problems for years.  Orthopedic records from October 
1993 show complaints of a long history of bilateral knee pain 
since 1958, requiring a cane for ambulation.  X-rays were 
negative for degenerative joint disease.  The assessment was 
plica syndrome.  

In September 1993, the veteran wrote that he had received 
treatment for a bilateral knee disorder continuously since 
1969 at various VA medical facilities in Oklahoma, Colorado, 
Texas, and Arkansas.  

Between September and December 1993, VA medical facilities in 
Oklahoma City, Oklahoma (for the period from 1969 to 1970); 
Denver, Colorado (1981-82); and Little Rock, Arkansas (1985-
89) replied that either no records were found or that records 
had been transferred to the RO previously.  

In August 1994, the RO denied an application to reopen a 
claim for service connection for a bilateral knee disorder.

VA medical records from 1998 and 1999 show treatment for 
problems, including agitated depression with some mental 
status deficit and anxiety/depression.  A May 1998 X-ray of 
the left knee showed only minor degenerative changes of the 
left knee with slight spurring of the undersurface of the 
patella.  In June 1999, it was noted in his medical history 
that he had a left knee joint condition.

On VA primary care treatment in April 2001, the veteran 
reported knee pains and soreness in the sole of the left 
foot.  On examination, he had full range of knee motion, but 
it hurt.  In pertinent part, the assessments included 
degenerative joint disease, controlled by Motrin.  Knee X-
rays showed no evidence of traumatic, arthritic, 
inflammatory, or neoplastic change about the knees; the joint 
spaces appeared adequately maintained, and no loose body or 
joint effusion was seen.  Both knees were radiographically 
normal.  

On June 2001 VA orthopedic consultation and physical therapy, 
he complained of bilateral knee pain since the late 1950s 
that had progressively worsened since the late 1980s.  He had 
had left knee arthroscopy in 1988 at a VA medical facility in 
Little Rock, Arkansas.  It was also noted that he had worked 
in construction as a steel erector for many years.  On 
examination, all tests and signs were negative, and X-rays 
were normal.  There was pain with manipulation of both saddle 
joints; there also was tenderness to palpation along the 
plantar fascia and he had a tight heel cord.  The diagnoses 
were bilateral arthralgia and left plantar fasciitis.  He 
declined injections, but he was given a patellar stabilizer 
brace.  

In January 2002, the veteran complained of various joint 
pains, including his knees.

In February 2002, the veteran filed an application to reopen 
claims for service connection for bilateral knee and 
bilateral foot problems.

In a December 2002 medical examination report, Richard 
Hastings, D.O. reviewed the veteran's service and post-
service medical records.  He opined that left knee meniscal 
internal derangement, internal derangement of the right knee 
with meniscus and cartilaginous injury, and bilateral foot 
and ankle pain secondary to metatarsalgia with neuroma 
consistent with Morton's disease and plantar fasciitis were 
the direct result of the veteran's active service, with a 
reasonable degree of certainty.  He discussed prior findings, 
and remarked that prior denials based on X-ray findings were 
inadequate because MRI examination, rather than X-ray 
examination, was needed to assess certain aspects of the 
veteran's knee problems.

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his 
applications to reopen claims for service connection for 
bilateral knee and foot disabilities.  He has been informed 
of his and the VA's respective responsibilities for 
providing evidence.  Pertinent records have been obtained.  
The notice and duty to assist provisions of the law are 
satisfied as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Claims for service connection for bilateral knee and 
bilateral foot disabilities were denied by prior RO and 
Board decisions, including a February 1969 RO rating 
decision regarding both knees, an October 1988 Board 
decision regarding the left knee and both feet, and an 
August 1994 RO rating decision regarding both knees. 38 
U.S.C.A. §§ 7104, 7105.  Although these decisions are 
considered final, the claims may be reopened if new and 
material evidence has been submitted since then.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003)

Very briefly, the evidence before the VA at the time of the 
prior final RO and Board decisions consisted of the veteran's 
service medical records, post-service medical records, and 
his statements.  Since these prior final decisions, the 
evidence received includes additional post-service medical 
records including a December 2002 private medical evaluation.

The Board finds that that the December 2002 private medical 
evaluation is new and material evidence on the claims for 
service connection for bilateral knee and bilateral foot 
disabilities.  The evaluation report reviewed all of the 
available medical evidence on file and provided an opinion 
that related current knee and foot problems to the veteran's 
active service.  This evidence is not cumulative or 
redundant, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156.  As both of 
the claims for service connection are reopened, they must be 
addressed on a de novo basis.  Manio, supra.

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

As to the reopened claim for service connection for a 
bilateral knee disability, the service medical records show 
that the veteran complained of right knee problems during his 
first period of active service and of bilateral knee symptoms 
during his second period of active service.  Physical 
findings during his active service were generally not 
significant, as there were no findings of abnormalities on X-
ray or on physical inspection.  However, he did manifest leg 
swelling in his second period of active service, with a 
diagnosis of left knee medial collateral laxity.  On VA 
examination in 1968, soon after separation from service, 
physical findings were again sparse, but there was an 
impression of probable torn medial meniscus, bilaterally.  
Although a subsequent VA examination several months later in 
1969 again found no physical abnormalities, the examiner also 
conceded that he could not disprove the veteran's claim of 
occasional pain in his knees.  Medical records from the 1980s 
note a 20 year history of bilateral knee pain; again, 
physical findings were sparse, but there was a possible 
diagnosis of chondromalacia.  In 1988, his condition of the 
left knee became so severe that he underwent arthroscopy of 
the left knee; while there were no tears, the procedure 
revealed lots of debris.  Finally, the veteran submitted a 
private medical report from 2002 that specifically attributes 
internal derangement of both knees to active service.  

The evidence in its entirety shows a current bilateral knee 
disorder that is traceable, by medical evidence, to active 
service.  With application of the benefit-of-the-doubt 
doctrine, the Board finds that a current bilateral knee 
disorder began during active duty.  38 U.S.C.A. § 5107(b).  A 
bilateral knee disability was incurred in service, warranting 
service connection.

The reopened claim for service connection for a bilateral 
foot disability is addressed in the remand below.


ORDER

The claim for service connection for a bilateral knee 
disability is reopened, and service connection for a 
bilateral knee disability is granted.

The claim for service connection for a bilateral foot 
disability is reopened, and to this extent the appeal of this 
issue is granted, subject to the remand below.


REMAND

As discussed above, the claim for service connection for a 
bilateral foot disability has been reopened.  Additional 
evidentiary development on this reopened claim is warranted 
as part of the duty to assist.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran has submitted a 2002 medical examination that 
discusses a relationship between a current bilateral foot 
disorder and his active service.  However, there is also 
earlier evidence that certain neuromas that were suspected as 
causing foot problems may have had their onset many years 
after service.  Under the circumstances, a VA examination to 
assess the current nature and etiology of any bilateral foot 
disorder would be helpful

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all sources of treatment for 
problems with his feet, between his 
period of active duty and since his last 
period of active duty.  After obtaining 
any necessary release forms from the 
veteran, the RO should obtain copies of 
the related medical records which are 
not already in the claims folder.

2.  Thereafter, the veteran should 
undergo a VA examination to determine 
the nature and etiology of current 
disorders of the feet.  The claims 
folder must be provided to and reviewed 
by the doctor.  All current foot 
disorders should be diagnosed.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate 
rationale, as to date of onset and 
etiology of any currently diagnosed 
disorders of the feet, including any 
relationship with his active service.

3.  The RO should then review, on a de 
novo basis, the reopened claim for 
service connection for a bilateral foot 
disability.  If the claim is denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and they should 
be given an opportunity to respond, 
before the case is returned to the 
Board.

During the remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



